Citation Nr: 1532114	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-47 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post fracture fibula, left leg.  

2.  Entitlement to an initial compensable disability rating for an anal fissure as the service-connected residual of a puncture wound to the left buttock.

3.  Entitlement to an initial compensable disability rating for a penis laceration scar.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disorder, to include arthritis.

7.  Entitlement to service connection for a respiratory disorder, to include pneumonia and bronchitis as a result of asbestos exposure during service.


REPRESENTATION

Appellant represented by:	Timothy M. White, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated December 2008 and July 2014.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

A July 2014 rating decision granted service connection for status post fracture fibula, left leg, and assigned a noncompensable disability rating.  In February 2015, the Veteran's attorney submitted a notice of disagreement with respect the initial disability rating assigned.  However, a statement of the case has not been issued with respect to this issue.  While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

At the May 2015 hearing before the Board, the Veteran testified that he had applied for and was awaiting a decision on the award of disability benefits from the Social Security Administration (SSA).  These records have not been obtained and have direct bearing on the issues on appeal.  VA must obtain the Veteran's SSA records and any decision issued.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The most recent VA psychiatric examination was conducted in September 2013.  While no current psychiatric disorder was diagnosed, the examination report did not account for the large number of psychiatric diagnoses, including posttraumatic stress disorder (PTSD), contained in the VA treatment records during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial compensable disability rating for status post fracture left leg fibula.  38 C.F.R. § 19.26 (2014).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the July 2014 rating decision must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal to this issue, the case must be returned to the Board for appellate review.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all records pertinent to his claim for SSA disability benefits.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The evidence of record must be given to the examiner who conducted the most recent VA psychiatric examination in September 2013.  The examiner must review the examination report and the evidence of record, which include VA treatment records that show diagnoses of substance abuse, anxiety, depression, and PTSD during the appeal period.  The 2013 VA examiner must provide an opinion as to whether the previously diagnosed psychiatric disorders are related to the Veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If the 2013 VA examiner is unavailable or unable to provide the requested opinions, the Veteran must be afforded a VA examination by a psychiatrist.  The evidence of record, in the form of electronic records, must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.  

Thereafter, based upon review of the evidence of record, the clinical evaluation, and the Veteran's lay statements, the psychiatrist must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's military service.  The examiner must comment on the previous diagnoses contained in the VA treatment records and indicate why those diagnoses are accurate in light of the findings of the examination report.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the psychiatrist.  

All rendered opinions must be accompanied by a thorough rationale.  If the psychiatrist cannot render a requested opinion without resorting to speculation, the psychiatrist must provide the reasoning for that determination.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular psychiatrist.  

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

7.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any claim on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

